J-S27038-22




NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER COTTLE                         :
                                               :
                       Appellant               :   No. 2447 EDA 2021

            Appeal from the PCRA Order Entered November 4, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000962-2008

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 20, 2022

        Christopher Cottle (“Cottle”) appeals pro se from the order dismissing

his third petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        This Court previously summarized the factual background of this matter

as follows:

               On January 13, 2007, [Cottle], along with [his] brother[,
        Brandon Cottle,] and Rick Hughes, entered the home of the victim.
        While [Cottle] held the victim in a chokehold, Rick Hughes stabbed
        the victim multiple times. Thereafter, the victim’s home was set
        on fire in what neighbors described as an explosion. The victim’s
        body was discovered inside of the home and the cause of death
        was determined to be multiple stab wounds. [Brandon Cottle]
        confessed to being the “lookout” and detailed the incidents of the
        crime for the police.

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S27038-22




Commonwealth v. Cottle, 82 A.3d 1053 (Pa. Super. 2013) (unpublished

memorandum).

      In 2012, a jury convicted Cottle of first-degree murder and related

offenses, and the trial court sentenced him to life in prison without the

possibility of parole. This Court affirmed the judgment of sentence and our

Supreme Court thereafter denied allowance of appeal on November 6, 2013.

See Commonwealth v. Cottle, 79 A.3d 1097 (Pa. 2013). Cottle did not

seek review in the United States Supreme Court.

      In May 2014, Cottle filed a pro se PCRA petition.          The PCRA court

appointed counsel who filed an amended petition which the PCRA court

ultimately denied. This Court affirmed the denial of PCRA relief in March 2019.

See   Commonwealth v. Cottle,          215   A.3d   670   (Pa.    Super.   2019)

(unpublished memorandum). Cottle’s appointed PCRA counsel failed to inform

him of this Court’s ruling.      Consequently, the PCRA court appointed

replacement counsel, Earl Kauffman, Esquire, who filed a PCRA petition

seeking to reinstate Cottle’s right to appeal this Court’s affirmance of the

denial of his first PCRA petition. The PCRA court granted Cottle’s petition and

reinstated his right to file a petition for allowance of appeal. Cottle filed a

petition for allowance of appeal which our Supreme Court denied on

September 23, 2020. See Commonwealth v. Cottle, 239 A.3d 1084 (Pa.

2020). Attorney Kauffman sent a letter to Cottle in which he advised that our


                                     -2-
J-S27038-22




Supreme Court denied allowance of appeal on September 23, 2020, and

incorrectly stated that Cottle had until September 23, 2021, in which to file a

second PCRA petition.

         On November 12, 2020, Cottle filed the instant pro se PCRA petition, his

third.    Therein, he raised claims of prosecutorial misconduct, illegality of

sentence, and ineffectiveness of trial and direct appeal counsel.                The

Commonwealth moved to dismiss the petition on the basis that it was untimely

filed. Cottle filed a response to which he attached the letter from Attorney

Kauffman which stated that Cottle had until September 23, 2021, in which to

file a second PCRA petition. As a result, the PCRA court entered an order

explaining that Cottle’s petition was untimely and granting Cottle leave to file

an amended petition referencing any exceptions to the PCRA’s timeliness

requirements that Cottle believed were applicable to his claims by September

7, 2021. Cottle did not file an amended petition. Instead, on July 15, 2021,

he filed a response to the order in which he averred that the instant petition

is “timely” because he could not file it until the denial of his prior petition was

fully resolved. In making this argument, Cottle vaguely stated: “the most

relevant     claim    ‘governmental   interference’   fits   the    §   9545(b)(1)(i)

requirement      to   be   excepted   from   the   jurisdictional   one   year   [sic]

mandates . . ..” Cottle’s Response, 7/15/21, at 3. The Commonwealth filed

a supplemental motion to dismiss. The PCRA court issued a Pa.R.Crim.P. 907


                                        -3-
J-S27038-22




notice of its intent to dismiss the petition without an evidentiary hearing.

Cottle filed a response which was identical to the response he filed on July 15,

2021, except for the date. On November 4, 2021, the PCRA court dismissed

the petition as untimely filed. Cottle filed a timely notice of appeal and both

he and the PCRA court complied with Pa.R.A.P. 1925.

      Cottle raises the following issues for our review:

      1. Whether the lower court committed an error of law and abused
         its discretion by failing to consider and accommodate [Cottle’s]
         cognitive learning disability and low-IQ before summarily
         dismissing [his] third PCRA [petition]?

      2. Whether the lower court committed an error of law in failing to
         liberally construe [Cottle’s] third PCRA, and finding on its own,
         [“]sua sponte,[”] that [Cottle’s] court-appointed counsel’s
         erroneous advice about the timeliness of the third PCRA
         [petition] at issue in this appeal qualifies as facts previously
         unknown to [Cottle] and could not have been ascertained by
         the exercise of due diligence?

      3. Did the lower court abuse its discretion in failing to reinstate
         [Cottle’s] rights to an appeal, [“]nunc pro tunc,[”]as a result of
         PCRA counsel’s erroneous advice about the timeliness of
         [Cottle’s] second or subsequent PCRA [petitions]?

      4. Did the trial court abuse its discretion in subjecting
         Commonwealth witness[,] Brandon Cottle[,] to direct and
         cross-examination despite Mr. Cottle’s obvious mental
         impairment?

      5. Did the trial court abuse its discretion in failing to find [Cottle’s]
         trial counsel was constitutionally ineffective?

Cottle’s Brief at 3-4.




                                       -4-
J-S27038-22




      Our standard of review of an order dismissing a PCRA petition is well-

settled:

             We review an order dismissing a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      The timeliness of a PCRA petition is a jurisdictional prerequisite. See

Commonwealth v. Zeigler, 148 A.3d 849 (Pa. Super. 2016).             Any PCRA

petition must be filed within one year of the date the judgment of sentence

becomes final.   See 42 Pa.C.S.A. § 9545(b)(1).       A judgment of sentence

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review. Id.

§ 9545(b)(3). Because the PCRA’s timeliness requirements are jurisdictional

in nature, a court may not address the merits of the issues raised if the PCRA

petition was not timely filed. See Commonwealth v. Albrecht, 994 A.2d

1091, 1093 (Pa. 2010).

                                     -5-
J-S27038-22




      In the instant matter, this Court affirmed the judgment of sentence and

our Supreme Court thereafter denied allowance of appeal on November 6,

2013. Because Cottle did not seek review in the United States Supreme Court,

his judgment of sentence became final ninety days later, on February 4, 2014.

See U.S.Sup.Ct.R. 13 (stating that an appellant must file a petition for writ of

certiorari with United States Supreme Court within ninety days after entry of

judgment by state court of last resort). Cottle therefore had until February 4,

2015, to file a timely PCRA petition. Accordingly, the present petition, filed

on November 10, 2020, is facially untimely under the PCRA.

      Pennsylvania courts may consider an untimely PCRA petition if the

petitioner explicitly pleads and proves one of three exceptions set forth under

section 9545(b)(1), which provides:

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

          (i) the failure to raise the claim previously was the result of
          interference by government officials with the presentation of
          the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

          (ii) the facts upon which the claim is predicated were unknown
          to the petitioner and could not have been ascertained by the
          exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or the

                                      -6-
J-S27038-22




          Supreme Court of Pennsylvania after the time period provided
          in this section and has been held by that court to apply
          retroactively.

42 Pa.C.S.A. § 9545(b)(1). Any petition attempting to invoke one of these

exceptions must “be filed within one year of the date the claim could have

been presented.” Id. § 9545(b)(2).

      In his pro se petition, Cottle failed to plead or prove any exception to

the timeliness requirements of the PCRA. The PCRA court granted Cottle leave

to file an amended petition to plead an exception to the PCRA’s time bar;

however, Cottle failed to file an amended petition. Instead, he filed a response

to the PCRA court’s order.         Therein, Cottle vaguely referenced the

governmental interference exception provided by § 9545(b)(1)(i). However,

he did not plead or prove how this exception applies to his case or to the

instant petition. See Commonwealth v. Beasley, 741 A.2d 1258, 1261 (Pa.

1999) (holding that it is the petitioner’s burden to plead in the petition and

prove that one of the exceptions applies). Specifically, Cottle did not identify

any governmental official or explain how any such governmental official

interfered with the presentation of his claim in violation of the Constitution or

laws of this Commonwealth or the Constitution or laws of the United States.

See 42 Pa.C.S.A. § 9545(b)(1)(i).        Nor did Cottle indicate when such

interference occurred or prove that he filed the instant petition within one year

of such interference.   See id. § 9545(b)(2).     As Cottle failed to meet his



                                      -7-
J-S27038-22




burden, the PCRA court lacked jurisdiction to consider the merits of his

claims.2    Accordingly, we affirm the order dismissing Cottle’s third PCRA

petition.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2022




____________________________________________


2 One of the claims which Cottle raised in his pro se petition was that his
sentence was illegal. Although challenges to the legality of sentence are
cognizable under the PCRA, this Court has recognized that “a legality of
sentence claim may nevertheless be lost should it be raised [] in an untimely
PCRA petition for which no time-bar exception applies, thus depriving the court
of jurisdiction over the claim.” Commonwealth v. Miller, 102 A.3d 988, 995
(Pa. Super. 2014) (citing Commonwealth v. Seskey, 86 A.3d 237, 241 (Pa.
Super. 2014)). Thus, a petitioner challenging the legality of a sentence in an
untimely PCRA petition must still plead and prove the applicability of one of
the PCRA’s timeliness exceptions to obtain review.

                                           -8-